FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALFREDO RUIZ MARTINEZ,                           No. 09-70885

               Petitioner,                       Agency No. A079-535-463

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Alfredo Ruiz Martinez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo due process claims. Ram v. INS, 243 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
510, 516 (9th Cir. 2001). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to consider Ruiz Martinez’s contentions that neither the

IJ nor his former attorney elicited testimony regarding his entry date because he

did not exhaust these claims before the BIA. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (this court lacks jurisdiction to review contentions not

raised before the agency).

      Ruiz Martinez’s contention that the IJ failed to ascertain whether the

withdrawal of his cancellation of removal application was knowing and voluntary

is not supported by the record.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                       09-70885